Opinion filed August 15, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-11-00268-CR
                                    __________

                  TRINITY LYNN ROBERTS, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR19796


                      MEMORANDUM OPINION
      This is an appeal from a judgment revoking community supervision. A jury
convicted Appellant, Trinity Lynn Roberts, of sexual assault.   The same jury
assessed her punishment at confinement for four years but recommended that the
trial court place her on community supervision. In accordance with the jury’s
recommendation, the trial court suspended the imposition of the sentence as to
confinement and placed Appellant on community supervision for a term of four
years. The State filed a motion to revoke. Following a hearing, the trial court
revoked Appellant’s community supervision and assessed her punishment at
confinement for four years. In a single appellate issue, Appellant contends that the
trial court abused its discretion by revoking her community supervision. We
affirm.
       The State alleged in its motion to revoke that Appellant had committed five
violations of the terms of her community supervision. Specifically, the State
moved to revoke on the following grounds: (1) that Appellant failed to comply
with sex offender registration requirements; (2) that Appellant changed her
residence without the permission of her community supervision officer; (3) that
Appellant traveled out of the State of Texas without the permission of her
community supervision officer; (4) that Appellant went to the Sherwood
swimming pool, a place where children congregate; and (5) that Appellant went to
the Balmorhea State Park swimming pool, a place where children congregate. The
trial court conducted a hearing on the State’s motion. Appellant pleaded “not true”
to the allegations in the State’s motion. After hearing evidence, the trial court
found the third allegation to be not true and found the first, second, fourth, and
fifth allegations to be true.
       We review a trial court’s judgment revoking community supervision under
an abuse of discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.
App. 2006). A single, sufficient ground for revocation will support a trial court’s
judgment revoking community supervision. Jones v. State, 571 S.W.2d 191, 193–
94 (Tex. Crim. App. 1978). On appeal, Appellant challenges the sufficiency of the
evidence to support the trial court’s true findings on the first and second
allegations. She contends that, because the evidence was insufficient to support
those findings, the revocation of her community supervision violated her rights to
due process of law and due course of law. However, Appellant does not challenge
                                         2
the trial court’s findings as to the fourth and fifth allegations. A trial court’s order
revoking community supervision will be affirmed if an appellant does not
challenge all of the grounds upon which the trial court revoked community
supervision. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App, 1980). The
revocation of Appellant’s community supervision is justified on the grounds not
challenged on appeal. O’Neal v. State, 623 S.W.2d 660, 661 (Tex. Crim. App.
1981); Moore, 605 S.W.2d at 926.          Therefore, the revocation did not violate
Appellant’s due process of law and due course of law rights, and the trial court did
not abuse its discretion by revoking Appellant’s community supervision.
      We note that the State presented evidence to support the first and second
allegations that Appellant failed to comply with sex offender registration
requirements and that Appellant moved without the permission of her community
supervision officer. Appellant presented conflicting evidence on these allegations.
At a revocation hearing, the trial court is the sole judge of the credibility of the
witnesses and the weight to be given their testimony. Antwine v. State, 268 S.W.3d
634, 636 (Tex. App.—Eastland 2008, pet. ref’d). Based on the evidence, the trial
court could have reasonably concluded that Appellant committed the violations
alleged in the State’s first and second allegations. Appellant’s sole issue on appeal
is overruled.
      We affirm the trial court’s judgment revoking community supervision.


                                                      PER CURIAM


August 15, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                           3